DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 62-70 in the reply filed on 2/8/22 is acknowledged.


Claim Objections
Claims 62-70 is objected to because of the following informalities:  In claim 62. line 14, the term   “an” is incorrect.  Should this be “and”?  Regarding claims 64 and 65, the recitation “the thermoplastic composition” should be the “first thermoplastic composition”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “a second decomposition temperature or both” is unclear since a first decomposition temperature has not been previously claimed.  Also, the recitation “the lowest of the second melting temperature a second decomposition temperature” is unclear since multiple differing temperatures have not been specifically set forth.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 62-70 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blore et al. (US 4,133,191). 
Blore teaches the knitted textile with a knitted structure (figures 2 and 3) as claimed including a first layer (stitches formed on dial needles D1 through D14) of the knitted structure comprising a first yarn (yarn of feed 4), the first yarn comprising a first thermoplastic composition (polypropylene, column 4, line 34) having a first melting temperature (160oC, oC, column 4, line 35) or a second decomposition temperature or both the first melting temperature being lower than the lowest of the second melting temperature an second decomposition temperature. Re claim 63, the first melting temperature (160oC) is at least 5 degrees Celsius lower than the lowest of the second melting temperature (250oC ) and second decomposition temperature. Re claim 64, at least 90% of the first yarn is formed from the thermoplastic composition (polypropylene, column 4, line 34). Re claim 65, the thermoplastic composition is selected from the group consisting of thermoplastic polyurethane, polyamide, polyester, polypropylene, and polyolefin.  Re claim 66, heating the textile above the first melting temperature and below the second melting temperature causes at least a partial melting of the first yarn (column 3, line 47). Re claim 67,  the knitted textile comprises a first axis (wale direction) and a second axis (course direction), the first axis perpendicular to the second axis, wherein an area of the voids increases to expose more of the second layer when tension in the first axis and/or the second axis is applied to the knitted structure as for example when tension Is placed in the courses are . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art of Hunneke et al. (US 5,636,533) which shows a similar knit fabric. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, the prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw